Citation Nr: 0704064	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

It is reported that the appellant had National Guard Service 
from June 1948 to October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision, in which the RO 
denied the appellant service connection for a stroke.  The 
appellant filed a notice of disagreement (NOD) in September 
2004, and the RO issued a statement of the case (SOC) in 
February 2005.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2005.

In January 2006, the appellant's daughter testified during a 
hearing at the RO before a Decision Review Officer; a 
transcript of the hearing is of record.

In February 2007, a Deputy Vice Chairman of the Board granted 
the motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence or medical opinion 
showing that the appellant incurred a stroke during active 
military service.




CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke 
are not met.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

As such, the Board notes that pre-rating RO letters, dated in 
August 2003 and September 2003, provided the appellant the 
notice required under the VCAA and the implementing 
regulations.  The August 2003 letter notified the appellant 
that to support a claim for service-connected compensation 
benefits, the evidence must show three things:  an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
letter also notified the appellant of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA.  The September 2003 letter explained which 
portion of the evidence VA would attempt to obtain on behalf 
of the appellant.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As discussed above, the first 
three of Pelegrini's content of notice requirements have been 
met in this appeal.  With respect to the fourth requirement, 
the Board notes that the appellant has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim.  However, the claims file reflects 
that the appellant has submitted evidence in support of his 
claim.  Given that fact, as well as the RO's instructions to 
him, the Board finds that the appellant has, effectively, 
been put on notice to provide any evidence in his possession 
that pertains to the claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102 
(2006).

Clearly, from submissions by and on behalf of the appellant, 
he is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, the August 2003 and September 2003 
documents meeting the VCAA's notice requirements were 
furnished to the appellant before the August 2004 rating 
action on appeal; hence, Pelegrini's timing of notice 
requirement has been met.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the appellant's service and that disability, degree 
of disability, and effective date pertaining to the 
disability).  The RO notified the appellant of the criteria 
for degree of disability and effective date of rating in a 
March 2006 letter, after the original adjudication of the 
appellant's claim; however, the Board finds that the timing 
of that notice is not prejudicial to the appellant in that 
the decision herein denies the claim for service connection 
for residuals of a stroke.  Therefore, no disability rating 
or effective date is being assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The Board notes that the appellant's service medical records 
are not included in the claims file.  In July 2004, the RO 
received notice from the National Personnel Records Center 
that there were no service medical records on file for the 
appellant.  The RO made a formal finding that the appellant's 
service medical records were unavailable for review.  In a 
July 2004 letter, the RO informed the appellant that his 
service medical records were unavailable and requested that 
he provide any other supporting documentation.  In November 
2004, the RO requested that the Maine National Guard send the 
appellant's service personnel records and service medical 
records.  In December 2004, the Department of Defense, 
Veterans and Emergency Management responded with copies of 
the appellant's dates of Drill Pay Roll and stated that there 
were no other records available.  The Board finds that the RO 
has completed all development to obtain the appellant's 
service medical records and they have been found to be 
unavailable.  Further, the appellant has been notified that 
the records are unavailable and has been given the 
opportunity to submit additional evidence to support his 
claim.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002).

The term "active military , naval or air service" includes 
any period of inactive duty training during which the 
individual concerned was disabled or died from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  U.S.C.A. § 101(24) 
(West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant, through his daughter, asserts that he has 
residuals of a stroke that he incurred while on active duty 
for training or inactive duty for training in August 1948.  
After review of the evidence of record, however, the Board 
finds that service connection for residuals of a stroke is 
not warranted.

The claims file does not include any service medical records 
for the appellant.  As stated above, the appellant's service 
medical records were requested and were found to be 
unavailable.

A letter dated in August 1948, from R.B., reported by the 
appellant's daughter to be the appellant's sergeant during 
service, states that the appellant was "ill" and his face 
was swollen "like it was a few weeks ago."  The letter also 
stated that the appellant was "suffering very much."

Post service, a September 2003 Aid and Attendance 
Questionnaire, which was completed by a private physician, 
K.B., D.O., states that the appellant's diagnoses were 
organic brain syndrome, depressive disorder, herniated 
cervical disk, and diabetes mellitus Type II.

In January 2006, the appellant's daughter testified during a 
hearing at the RO before a Decision Review Officer and stated 
that the appellant first had a stroke when he was in the 
National Guard during boot camp.  This occurred while he was 
in the barracks.  She stated that she was told by her 
grandmother that when the appellant went back home, his 
parents took him to the doctor and he was not able to speak 
for two years.  He was seeing a doctor on a weekly basis, but 
that doctor has since passed away and no medical records are 
available.  She then stated that the appellant was discharged 
from the National Guard because he had a stroke.  She stated 
that he then had another stroke when he was in his 30s and 
was paralyzed on one side.  There was also no medical 
documentation of this stroke because the doctor who treated 
the appellant is now deceased.  The appellant went back to 
work after this stroke and worked for 18 years.  He is 
currently in a nursing home and recently had another stroke.

Although the appellant, through his daughter, asserts that he 
has current residuals of a stroke that was incurred in 
service, there is no competent medical evidence or opinion 
finding that the appellant incurred a stroke in service.  The 
only medical record discussing whether the appellant had a 
stroke in service weighs against the claim.  In this regard, 
a March 2006 letter from a private physician, K.B., D.O., 
states that he read the August 1948 letter from R.B.  Dr. 
K.B. stated that while a stroke would be most unusual at the 
appellant's young age, it was certainly not impossible; 
however, he would have no way of verifying that at this time.  
He stated that the second stroke (noted while the appellant 
was in his 30's) sounded more typical (by symptoms) but the 
appellant had no residue of a stroke when he first evaluated 
the appellant at the nursing home.  He stated that he could 
not comment beyond that.

As the March 2006 private physician could not determine 
whether the appellant had incurred a stroke in service, and 
there is no other evidence to support a finding that the 
appellant incurred a stroke during his military service, the 
Board finds that service connection for residuals of a stroke 
is not warranted.

In addition to the medical evidence, the Board has considered 
the appellant's and his daughter's assertions.  While the 
Board does not doubt the sincerity of the appellant's and his 
daughter's belief that he has residuals of a stroke that he 
incurred in service, this claim turns on the matter of 
medical relationship, or nexus.  As laypeople without the 
appropriate medical training and expertise, the appellant and 
his daughter simply are not competent to provide a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
appellant and his daughter's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

For all the foregoing reasons, the claim for service 
connection for residuals of a stroke must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, in the absence of any 
competent evidence to support any of the claim, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a stroke is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


